DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a nonelected invention and there being no allowable generic or linking claim. Election was made without traverse in the applicant's response filed on 20 September 2022.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
Table Tent - Tablecraft 40606
Katcom

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katcom.

    PNG
    media_image1.png
    599
    554
    media_image1.png
    Greyscale
With regard to the claims the phrase "for use in a prosthetic device testing apparatus" is not afforded any patentable weight.  When a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Katcom discloses a device having a plurality of walls spaced from each other and extend radially outward from each other.  Each of the plurality of walls includes a coupling portion and an end portion, each of the plurality of walls being coupled to another one of the plurality of walls at the coupling portion and extending radially outward from the coupling portion to the end portion.  The plurality of walls includes at least three walls being spaced substantially equidistant from each other forming a Y-shape.
With regard to claims 1, 7, and 8 Katcom does not mention that the device has indicators on at least one wall.  The present applicant states "The indicators 2200 may be printed on the walls 1902, 1904, 1906 of the calibration device 1900, or may otherwise be placed on the walls 1902, 1904, 1906 (e.g., engraving or other form of placement). " Here the indicators, as claimed, are merely non-functional printed matter.  The substrates (walls) do not depend on the printed matter to function.  The printed matter do not change the function of the substrates.  Note that in the present application the printed matter may become functional if claimed in combination with other features of the overall calibration device such as in combination with images of the walls/surfaces obtained from a camera system.  However, this is not the invention as elected by the applicant for prosecution.  
With regard to claim 3 official notice is hereby taken that bases are well known.  One of ordinary skill can attach a base to the three-walled structure for added stability or for other purposes such as a base for holding other items.  
	With regard to claim 9 the walls are inherently capable of being attached to at least a portion of a heart prosthetic testing device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856